DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

	According to paper filed August 16th 2022, claims 1-51 are pending for examination with an August 10, 2010 effective filing date.
By way of the present Amendment, claims 1-2, 12-23, 26-28, 31, 33, 36-40, and 51 are amended. Claim 11 is previously canceled. Claim rejections under 35 USC §112 are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102
and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §102(e), (f) or (g) prior art under 35 U.S.C. §103(a).

Claims 1, 36-42, 44, and 47-50 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and further in view of Falaki (US 8,732,605), hereinafter Falaki.

Claim 1
“where the first social-topical networking system maintains in a memory thereof, a communally-controlled topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”,

“wherein the maintained topic space is communally-controlled due to automatically repeated updating thereof based on automatic uploads of current focus-indicating records for, and based at least on implicit votes of plural users of the first social-topical networking system, the updating being in terms of at least one of spatial and/or hierarchical organization of the topic nodes within the topic space and in terms of the topic defining data that is logically associated with respective ones of the topic nodes” Betts [0037] teaches hierarchical data tree nodes and Betts [0014] discloses “specialist voting sites (such as ‘friendherder.com’ circa 2006) exist to allow an arbitrary group of people to be polled on arbitrary topics”, and
	Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”.

“causing instantiation, within a machine system, of a software agent that is structured to be able to search for, find and convey potentially new or different, and thus potentially informationally enhancing data signals to the first social-topical networking system for potential addition at least into a specified portion of the communally-controlled and automatically repeated updated topic space of the first social-topical networking system of corresponding data items represented by the potentially informationally enhancing data signals” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”;

“where information represented by the potentially informationally enhancing data signals is potentially new or different relative to information represented by a current version of the topic defining data of at least one of the topic nodes of the automatically and repeatedly updated topic space” Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”; a new post is different from “a current version of the topic data at least one of the topic nodes” as claimed;

“causing the instantiated software agent to begin searching for and collecting from the one or more external platform systems that provide social networking services, potentially new or different, and thus potentially informationally enhancing data items found by the agent in the one or more external platform systems” Wherry [0084] that “a bot is a software module that is part of the group communications widget 131. User X may activate the bot feature to communicate with other users … The bot may be used to answer frequently asked questions… The bot may also serve as a mechanism for group user games, such as trivia games”;

“causing the instantiated software agent to begin conveying the collected potentially new or different, and thus potentially informationally enhancing data items by way of said potentially informationally enhancing data signals to the first social-topical networking system; causing initiation of a determination by the machine system as to whether one or more of the conveyed and potentially informationally enhancing data items is new or different relative to the information represented by the current version of the topic defining data of the at least one of the topic nodes of the communally-controlled and automatically repeatedly updated topic space” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Betts, Wherry, and Falaki disclose analogous art. Betts does not spell out the “Bot” and “implicit votes” as recited above. These features are disclosed in Wherry and Falaki respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wherry and Falaki into Betts to enhance its data intake functions.

Claims 36 & 38-40
Claims 36 and 38-40 are each rejected for the similar rationale given for claim 1.

Claim 37
“wherein the maintained topic space is communally-controlled due to automatically repeated updating thereof based on automatic uploads of current focus-indicating records for, and based at least on implicit votes of plural users of the first social-topical networking system, the updating being in terms of at least one of spatial and/or hierarchical organization of the topic nodes within the topic space and in terms of the topic defining data that is logically associated with respective ones of the topic nodes” Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”.

Claim 41
“wherein the topic nodes are organized spatially” Betts [0030] discloses “[a] hierarchical data tree where
data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”.


Claim 42
“wherein the topic nodes are organized both spatially and hierarchically” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”.

Claim 44
“where the respective topic defining data of one or more of the topic nodes includes respective identifications of
one or more respective users who are influential with respect to one or more the topic nodes” Betts [0100] discloses “[d]ifferent servers may be responsible for different topic trees, while personal laptops may maintain an occasionally synchronized copy of a user’s favorites”.

Claims 47-48
Claims 47 and 48 are rejected for the rationale given for claims 41 and 42 respectively.

Claim 49
“where one or more of the topic nodes include an imported link to on-topic content, where the imported link is
obtained by way of cross pollination from an external platform” Wherry [0066] discloses “delivering real-time dynamic media in a group chat room, according to one embodiment. User X sends a message to the chat room with a URL linking to a YouTube video of an exciting soccer match”.

Claim 50
“where the imported link is obtained by action of a human agent who has access to the external platform and has volunteered to provide cross pollinating information from the external platform to the first social-topical networking system” Wherry [0066] discloses “delivering real-time dynamic media in a group chat room, according to one embodiment. User X sends a message to the chat room with a URL linking to a YouTube video of an exciting soccer match”.
Claim 5 is rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, and further in view of Wherry et al. (US 2008/0034040), hereinafter Wherry.

Claim 5
“submitting a question to a first social-topical networking system having a question processing program” Wherry [0084] discloses “a bot is used in a group [group] chat room… The bot may be used to answer frequently
asked questions, inform visitors when user X will be available to chat”;

“wherein the first social-topical networking system is one that maintains in a memory thereof, a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking
system in terms of at least one of organization of the topic nodes within the topic space and the respective topic defining data that is logically associated with respective ones of the topic nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a
user’s feeds regularly for new content, downloading any updates that it finds”;

“interacting with the question processing program so as to converge on one or more of the topic nodes in the topic space of the first social-topical networking system, where the one or more converged on topic nodes are those whose respective topic or topics are well connected with a topic that the first social-topical networking system guesses as being intended by the posed question” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”;

“receiving from the system question processing program a list of Tipping Point Mavens or other consensus-wise elected experts who are logically linked by the first social-topical networking system to the converged upon one or more topic nodes and whose works of expertise match one or more of keywords, tags and/or URLs associated with the posed question; picking a subset of the listed experts; and automatically forwarding the posed question to the selected subset of experts” Betts [0014] discloses “specialist voting sites”, which inherently discloses people with certain expertise can vote in said sites.

Betts and Wherry disclose analogous art. Betts does not spell out the “search… external platform systems” as recited above. Said feature is disclosed in Wherry. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wherry into Betts to enhance its data intake functions.

Claims 43 and 45-46 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and Falaki (US 8,732,605), hereinafter Falaki, further in view of Parsons et al. (US 2007/0214097), hereinafter Parsons.

Claim 43
“where the respective topic defining data of the respective topic nodes includes respective tethers to on-topic content and to on-topic note exchanges” Parsons [0013] discloses “social media often limits the comments exposed through RSS, … eliminating or making far more difficult the analysis of comments in relation to topics discussed on the site. This undercuts the indexer’s ability to track cross-linking of discussions within comments”.

Betts, Wherry, Falaki, and Parsons disclose analogous art. Betts does not spell out the “topic nodes includes respective tethers” as recited above. It is disclosed in Parsons. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Parsons into Betts to enhance its data intake functions.
Claim 45
“where the tethers to on-topic content include URL’s linking to on-topic web content” Parsons [0013] discloses “social media often limits the comments exposed through RSS”.

Claim 46
“where the respective topic defining data of the respective topic nodes includes respective links to topic-wise related other topic nodes” Parsons [0013] discloses “social media often limits the comments exposed through RSS, … eliminating or making far more difficult the analysis of comments in relation to topics discussed on the site. This undercuts the indexer’s ability to track cross-linking of discussions within comments”.

Claims 2-4, 6-10, 18-20, and 31 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry, and Falaki (US 8,732,605), hereinafter Falaki, and further in view of Borgs et al. (US 2011/0252121), hereinafter Borgs.

Claim 2
“user interface structured to interact with a first social networking system that maintains in a memory thereof, a communally-controlled topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking system in response to automatic uploads of current focus-indicating records from plural users of the first social-topic networking system and at least in response to detected implicit votes of the plural users of the first social-topical networking system” Falaki abstract discloses a customer voting system that “enables the public to express its “likes/dislikes about anything, anyone, anywhere, anytime and merely when he/she decides to do so”; The “like” is an explicit vote and the “dislike” is an implicit vote as claimed.

“where the automatically repeated updates are in terms of at least one of spatial and hierarchical organization of the topic nodes within the topic space and in terms of the respective topic defining data that is logically associated with respective ones of the topic nodes” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”,

“the user interface being also structured to provide a respective user of the user interface with automatically repeatedly updated content source recommendations corresponding to parts of the maintained topic space that are matched to topics of current focus of the user” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”;

“which topics of current focus of the respective user are automatically repeatedly inferred by the first social-topical networking system, based at least in part on the automatic uploads of the current focus-indicating records from the respective user and/or the detected implicit votes of the respective user, to be currently of focus in the respective user’s mind” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”,
	The “guess” by the social-topical networking system is construed and cited as “topic of interest”.

“a content source recommendation presenting mechanism that is configured to present one or more recommendation-representing objects to the respective user based on the matched parts of the maintained topic space” Borgs abstract discloses a recommendation ranking system that “[v]alues of trust may be computed for nodes in the network and used to generate a recommendation… The system may be applied in other settings that can be modeled as a voting network, including ranking of Internet search results”;

“where the presented recommendation-representing objects are user-activate-able and, when activated by the respective user, automatically connect the respective user to at least one of corresponding on-topic content and corresponding sources of on-topic content, where one or more of the presented recommendation-representing objects respectively each has a corresponding one or more respective indicators or gadgets which respectively indicate or provide at least one of:” Betts [0002] discloses “[t]ext nodes may be displayed in a ‘threaded’ manner, as is known in the web art. This provides the user with a guide for following the structure of the conversation, by showing which post is responding to which other post”;

“an identification of the topic as defined by the matching part of the automatically repeatedly updated  topic space that corresponds to the corresponding on-topic content or corresponding on-topic content source that is being recommended by the correspondingly presented recommendation-representing object; an identification of a content supplying platform from which the on-topic content of the corresponding presented recommendation-representing object is being obtained; an identification of a topic node represented within said automatically repeatedly updated topic space and to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”;

“an identification of one or more persons to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked; an identification of one or more membership groups to which the on-topic content of the correspondingly presented recommendation-representing object is logically
linked” Wherry [0007] discloses “a group chat room” that inherently teaches a membership for the group;
“a current temperature attribute of the recommendation-representing object, where the indicated current temperature attribute is a function of a weighted sum of communal heating and cooling attributes that are logically linked to the recommended content source of the recommendation-representing object” Betts [0031] discloses “[a] hierarchical data tree where data nodes are ‘ranked’ by users voting on their popularity, classification type, appropriateness for children and so on”;

“an identification of a Notes Exchange type that at least one of an on-topic content source and an on-topic content of the correspondingly presented recommendation-representing object has; and a launchable search agent which is a machine-executable software agent that can be launched to automatically perform an online search for material that has relevance to a topic node of the automatically repeatedly updated topic space and to which the on-topic content of the correspondingly presented recommendation-representing object is logically linked” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Betts, Wherry, Falaki, and Borgs disclose analogous art. Betts does not spell out the “determination… new or different” information and “recommendation-representing objects” and “explicit and/or implicit votes” as recited above. These features are disclosed in Wherry, Falaki, and Borgs respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wherry, Falaki, and Borgs into Betts to
enhance its data intake functions.

Claim 3
“wherein the launchable search agent launches with an instruction to automatically present found material to a node in the topic space of the first social-topic networking system with which said user interface interacts” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds…. The information is then presented to the user in a readable interface”.

Claim 4
“wherein: the topic node identifying indicator of at least one correspondingly presented recommendation- representing object is user activateable and when activated provides the user with a browsing view of a corresponding neighborhood of a corresponding topic center in the topic space of the first social-topic networking system with which said user interface interacts” Betts [0002] discloses “[t]ext nodes may be displayed in a ‘threaded’ manner, as is known in the web art. This provides the user with a guide for following the structure of the conversation, by showing which post is responding to which other post”; and Betts abstract discloses “internet communications” and “web view space” which inherently teaches
“browsing view” as claimed.

Claim 6
“wherein activation of the indicator or gadget respectively indicating or providing an identification of a topic node represented within said topic space and to which the on-topic content of the object is logically linked provides the user with a visual representation of how the topic node relates spatially and/or hierarchically within the topic space to spatially and/or hierarchically adjacent other topic nodes” Betts [0072] discloses “the data may be displayed to the user with visual cues to indicate the importance or otherwise of the information nodes” and Betts [0085] discloses “parts of the subject tree may be displayed in very different ways…. Their nodes with particular graphics and style sheets…. Changes the way their data is displayed”.

Claim 7
“wherein the indicator or gadget respectively indicating or providing an identification of the topic of the content source that is being recommended by the correspondingly presented recommendation-representing object includes a glyph and/or color and/or shaped flag indicating or providing the identification of the topic” Betts [0072] discloses “the data may be displayed to the user with visual cues to indicate the importance or otherwise of the information nodes. Nodes which the filtering algorithm wish to emphasize may be displayed in full, or in larger type or stronger colors, while other nodes may be summarized, use a smaller font or be greyed out.”

Claim 8
“wherein activation of the indicator or gadget respectively indicating or providing an identification of the topic of the content source that is being recommended by the correspondingly presented recommendation-representing object provides the user with synopsis information about the corresponding topic node in topic space, the synopsis information being derived from a topic node specification that is part of the topic defining data that is logically associated with respective topic node” Falaki col.12 lines 28-52 discloses “…enhancing on-line opinions as well as enhancing other media space opinions with appliances allows framing of the question and a survey for the opinion poll… the intelligence engine at the server can match up semantically similar concepts when displaying this survey result and other similar semantically similar surveys”.

Claim 9
“wherein the indicator or gadget respectively indicating or providing an identification of one or more persons to
which the on-topic content of the object is logically linked includes text and/or color coding and/or unique glyphs indicative of persona identifications of the one or more persons and/or external platforms with which they are associated and/or influence or credentials of the one or more persons” Falaki col.12 lines 28-52 discloses “…enhancing on-line opinions as well as enhancing other media space opinions with appliances allows framing of the question and a survey for the opinion poll… the intelligence engine at the server can match up semantically similar concepts when displaying this survey result and other similar semantically similar surveys…. The system accurately reflects opinions of young viewers, minority viewers, as well as adult viewers and non-minority viewers by tracking which users are voting”.
Claim 10
“the indicator or gadget respectively indicating or providing an identification of the Notes Exchange type indicates
to the user if the corresponding on-topic content includes: a chat room, a tweet, or a recorded transcript of exchanges in the corresponding Notes Exchange forum” ” Wherry [0007] discloses “a group chat room”.

Claim 18
“wherein two or more of the recommendation-representing objects are presented within respective displayed columns and at least one of the gadgets enables the user to request at least one of newer recommend-representing objects belonging to an identified displayed column and older recommendation-representing objects belonging to the identified displayed column” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”, also see 35 USC §112(b)
rejections above.

Claim 19
“wherein two or more of the recommendation-representing objects are presented within respective displayed
columns and at least one of the gadgets enables the user to request at least one of newer recommend-representing objects belonging to a column other than those currently presented and recommendation-representing objects belonging to a previously presented displayed column” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki”, see 35
USC §112(b) rejection above.

Claim 20
“wherein user selection of at least one of the presented recommendation-representing objects not only automatically connects the user to a corresponding at least one of corresponding on-topic content and corresponding sources of on-topic content but also automatically presents a topic node connection gadget which is user-activate-able to automatically navigate the user to a corresponding topic node within said system maintained topic space” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”.

Claim 31
“automatically filter the information that the Bot has automatically obtained from one or more online resources for
addition to respective information storage pools of said respective one of the one or more ongoing online information exchanges” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts abstract “an invention related to “searching, filtering and/or disseminating information between users”;

“wherein said automatic filtering includes at least one of: identifying a portion of the Bot obtained information that is most relevant to a defined core topic of a corresponding Notes Exchange session and/or most relevant to a defined core topic of a corresponding topic node; ranking respective portions of the Bot obtained information as being most to least relevant to a defined core topic of a corresponding Notes Exchange session and/or most relevant to a defined core topic of a corresponding topic node” Borgs abstract discloses a recommendation ranking system that “[v]alues of trust may be computed for nodes in the network and used to generate a recommendation… The system may be applied in other settings that can be modeled as a voting
network, including ranking of Internet search results” and Wherry [0084] discloses “a bot”;

“requesting that a user vote on one or more portions of the Bot obtained information as corresponding populations
topic node users or of Notes Exchange session users change and/or as newer Bot-brought content is presented for addition to the respective topic node or Notes Exchange session” Betts [0020] discloses “online discussion areas were users post sort messages, and … ‘rate’ the value of each others posts”;

“positioning respective portions or all of the Bot obtained information relative to other ranked and previously
absorbed content of the corresponding Notes Exchanges session and/or corresponding topic node” Betts [0020] discloses “online discussion areas were users post sort messages, and … ‘rate’ the value of each others posts” and BOT is disclosed in Betts [0084].
Claims 21-30 are rejected under 35 U.S.C. §103(a) as being unpatentable over Betts (US 2008/0082548), hereinafter Betts, in view of Wherry et al. (US 2008/0034040), hereinafter Wherry.

Claim 21
“enabling an automated Bot to supply, information that the Bot has automatically obtained from one or more online resources for addition to respective information storage pools of the respective one of the one or more tracked and ongoing online information exchanges” Wherry [0084] teaches Bot and information exchange, “a bot is used in a group [group] chat room. A bot is generally a computer program that simulates human conversation to communicate with a real person…. The bot may also serve as mechanism for group user games” and Wherry claim 10 also recites “a bot to automatically respond to the second user when the first user is not available”,

“filtering information automatically obtained by the Bot through a respective buffering control for the respective one of the one or more tracked and ongoing online information exchanges” Betts [0065] teaches a filtering function that filters out boring posts or spam and Betts [0066] further teaches filtering out users’ views of sub trees of the item hierarchy.

Betts and Wherry disclose analogous art. Betts does not spell out the “Bot” as recited above. It is disclosed in Wherry. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wherry into Betts to enhance its data intake functions.

Claim 22
“one or more automatic filters configured for filtering of the Bot-supplied information based on respective criteria
of the respective tracked and ongoing online information exchange and/or based on respective criteria of a topic node that tracks the respective tracked and ongoing online information exchange” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users”.
Claim 23
“a relevancy assignor configured to assign a relevancy weighting to the Bot-supplied information based on community sentiment respecting the Bot-supplied information, the community sentiment being that of at least one of members of the respective one of the one or more tracked and ongoing online information exchanges and members of a respective topic node that tracks the respective tracked and ongoing online information exchange” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”
and Wherry [0084] discloses “a bot is used in a group [group] chat room”.

Claim 24
“wherein said automated Bot is a user launched Bot tasked with servicing a user inquiry while the user is automatically determined to be currently focusing on a specific topic of a topic node that tracks the respective tracked and ongoing online information exchange” Wherry [0084] discloses “a bot is used in a group [group] chat room… The bot may be used to answer frequently asked questions, inform visitors when user X will be available to chat”.

Claim 25
“wherein said automated Bot is a topic center launched Bot tasked with servicing a topic centric search, the Bot-launching topic center being part of a topic space populated by spatially and/or hierarchically organized topic centers each having respective topic defining data logically associated therewith, at least some of the topic centers being logically associated one to the next by their virtual positioning definitions within the topic space as defined by a social-topic networking system that implements the machine-implemented method and/or by their hierarchical interconnections as defined by the social-topical networking system” Wherry [0084] discloses “a bot”; and Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”.

Claim 26
“wherein the automated Bot is launched by a first user of a first social-topical networking system while the first user is logically linked to a first topic node of the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room”;

“the first topic node being one of a plurality of topic nodes populating a topic space of the first social-topical networking system, where the first social-topical networking system maintains the topic space in a memory thereof, where each node has respective topic defining data logically associated therewith” Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by
a user, or by a group of users according to an agreement such as a shared vote”;

“wherein the maintained topic space is automatically repeatedly updated by the first social-topical networking
system in terms of at least one of organization of the topic nodes within the topic space and the topic defining data that is logically associated with respective ones of the topic nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 27
“wherein the automated Bot is launched automatically by a corresponding node of a first social-
topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be
arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“the corresponding node being one of a plurality of nodes populating a nodes-maintaining space of the first social-
topical network, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the nodes-maintaining space is automatically repeatedly updated by the first social-topic networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 28
“wherein the automated Bot is launched automatically by a corresponding notes- exchange session operating in association with at least one respective node of a first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“the at least one respective node being one of a plurality of nodes populating a nodes-maintaining space of the first social-topical network, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof and automatically associates notes-exchange sessions operating under supervision of the first social-topical networking system with one or more respective nodes of the nodes-maintaining space of the first social-topical networking system, where each node has respective node defining data logically associated therewith, wherein the nodes-maintaining space is automatically repeatedly updated by the first social-topic networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes, the node defining data including identification of notes-exchange sessions currently operating in association with the respective node” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 29
“wherein the automated Bot is a user-following Bot launched automatically from within a first social-
topical networking system and tasked with automatically following social-topical networking activities of an identified user of at least one of the first social-topical networking system and an external platform that is outside the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room”, and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote” and the “external platform” is inherently disclosed in Betts, Betts abstract discloses “retrieving
and/or sharing information via internet communications”,

“the first social-topical networking system being one that maintains a nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the modes-maintaining space is automatically repeatedly updated by the first social-topical networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes, the node defining data including identification of one or more users currently operating in association with the respective node” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 30
“wherein the automated Bot is an external platform lurking Bot launched automatically by a corresponding node of a first social-topical networking system to lurk in an associated discussion ring of a platform external to the first social-topical networking system” Wherry [0084] discloses “a bot is used in a group [group] chat room” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”,

“the corresponding node from which the lurking Bot was launched being one of a plurality of nodes populating a nodes-maintaining space of the first social-topical networking system, where the first social-topical networking system maintains the nodes-maintaining space in a memory thereof, where each node has respective node defining data logically associated therewith, wherein the noes-maintaining space is automatically repeatedly updated by the first social-topical networking system in terms of at least one of organization of the nodes within the nodes-maintaining space and the node defining data that is logically associated with respective ones of the nodes” Wherry [0068] discloses “an RSS feed that is pushed into the group chat room. RSS stands for ‘Really Simple Syndication’ and is a family of web feed formats used to publish frequently updated content… The feed reader checks a user’s feeds regularly for new content, downloading any updates that it finds”.

Claim 51 is rejected under 35 U.S.C. §103(a) as being unpatentable over Wherry et al. (US 2008/0034040), hereinafter Wherry, and in view of Borgs et al. (US 2011/0252121), hereinafter Borgs.

Claim 51
“making current recommendations to a first user of a social-topical adaptive networking system while activities of the first user are being automatically and repeatedly monitored by the social-topical adaptive networking system” Borgs abstract discloses “[t]he system may be used with a social network to provide accurate, personalized recommendations for members of the social network”:

“presenting and automatically repeatedly generating and updating current recommendations to the first user based on the monitoring by the social-topical adaptive networking system” Wherry [0028] discloses the “IM communications between different users using different group chat interfaces are synchronized and dynamically updated in real-time”;
“wherein presented ones of the current recommendations include invitations to join ongoing and online notes exchange sessions that are directed to a topic of current interest to the first user” Wherry [0062] discloses “grant special permission for a particular user to join even when the maximum number of users in a group chat room is reached, … invite new users to join”;

“wherein at least one of the invitations identifies a respective two or more participants already engaged in the respective notes exchange session to which that at least one of the invitations invites the first user to join” Wherry [0062] discloses “… invite new users to join, show the web presence of users in the group chat room, make a group chat room public or private”.

Wherry and Borgs disclose analogous art. Wherry does not spell out the “recommendation” as recited above. Said feature is disclosed in Borgs. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Borgs into Wherry to enhance its data intake functions.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 12-17 and 32-35 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Betts (US 2008/0082548), hereinafter Betts.

Claim 12
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic
defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning definitions within the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity definitions as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by respectively unique persona specifying profiles identifying respective persons and/or respective groups of persons as being interrelated to one or more topic nodes of the topic space” the U2T feature is disclosed in Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] further discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically providing an inducement to a user of the first social-topical networking system or a machine-implemented software agent instantiated by the first social-topical networking system to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system; and based at least in part upon the collected information establishing one or more of the user-to-topic associations of the user-to-topic (U2T) associating space as identifying respective persons and/or respective groups of persons who respectively use the one or more external platform systems and are nonetheless interrelated by way of their respective identifications to one or more topic nodes of the topic space” Betts abstract discloses “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] further discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”.

Claim 13
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by respective unique persona specifying profiles identifying respective persons and/or respective groups of persons as being interrelated to one another due to usage of the first social-topical networking system and at least one of the external platform systems” Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’
other subject trees, thus building a personal profile of interests and dislikes” and Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems”;

“the method comprising: automatically providing an inducement to a user of the first social-topical networking system or a machine-implemented software agent instantiated by the first social-topical networking system to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system; and based at least in part upon the collected information establishing and/or updating at least one of the user-to-topic associations of the user-to-topic (U2T) associating space” Betts abstract discloses “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”.

Claim 14
“said automatically providing an inducement comprises a machine-implemented software agent to identifying two or more respective users of a respective one of the external platforms who are willing to be surveyed and to thereby provide their respective opinions of others on the respective one of the external platforms, who are relatively influential compared to other users of the respective external platform and who are relative experts compared to other users of the respective external platform with respect to a corresponding nodes exchange area within the respective external platform” Betts [0041] discloses “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and the survey is disclosed in Betts [0014] “voting on the web is known in the form of public polls”.

Claim 15
“said automatically providing an inducement comprises a machine-implemented software agent identifying two or more respective users of a respective one of the external platforms who are willing to be surveyed and to thereby provide their respective opinions of content in the respective one of the external platforms” Betts [0014] “voting on the web is known in the form of public polls, and specialist voting sites (such as ‘friendherfer.com’ circa 2006) exist to allow an arbitrary group of people to be polled on arbitrary topics”;

“constitute at least one of a keyword, a tag and a URL that is deemed within the domain of the respective external platform to be best representing a corresponding nodes exchange area within the respective external platform” Betts [0068] discloses “the user may…. search by other criteria altogether (e.g. concentrate on a particular author, or particular key words)… Users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”.

Claim 16
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes”; Betts abstract discloses “internet communications”, which inherently discloses the “external platform systems” feature as claimed;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by unique persona specifying respective profiles identifying respective persons and/or respective groups of persons as being interrelated to one or more topic nodes of the topic space” the U2T feature is disclosed in Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically providing an inducement to a respective user or a respective machine-implemented software agent to collect information from the one or more external platform systems and to provide the collected information to the first social-topical networking system; and based at least in part on the collected information, establishing new logical connection between nodes of the topic space and on-topic forums ongoing in one or more of the external platform systems, the on-topic forums being those identified by the respective user or respective machine-implemented software agent” Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is”.

Claim 17
“An information enhancing method for use with a first social-topical networking system and with one or more external platform systems that are external of the first social-topical networking system and that provide social networking services, where the first social-topical networking system maintains in a memory thereof” Betts [0030] discloses “[a] hierarchical data tree where data nodes are textual and link to other hierarchical nodes in the same manner as a wiki” and Betts [0037] discloses “hierarchical data tree… the tree to affect the settings of lower nodes” and Betts abstract discloses “retrieving and/or sharing information via internet communications. In one form, the invention relates to searching, filtering and/or dissemination information between users”. The “external platform” is inherently disclosed in Betts”;

“a topic space populated by spatially and/or hierarchically organized topic nodes each having respective topic defining data logically associated therewith, at least some of the topic nodes being logically associated one to the next by their virtual positioning in the topic space as defined by the first social-topical networking system and/or by their logical interconnectivity in the topic space as defined by the first social-topical networking system” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”;

“a user-to-topic (U2T) associating space populated by unique persona specifying profiles identifying respective persons and/or respective groups of persons as being respectively interrelated to one or more topic nodes of the topic space” Betts [0041], “[a] ‘reputation’ system for users that affects how their posts are initially displayed, how much weight is given to their reviews of other posts, and how easily they may create new topic trees in public areas” and Betts [0068] discloses “users may choose to specifically ‘watch’ certain subject trees, or to ‘hide’ other subject trees, thus building a personal profile of interests and dislikes”;

“the method comprising: automatically providing an inducement to a respective user of the first social-topical networking system or a respective machine-implemented software agent instantiated by the first social-topical networking system to respectively collect information from the one or more external platform systems and to respectively provide the collected information to the first social-topical networking system; and based at least in part on the collected information, adding new on-topic data to respective nodes of the topic space where the new on-topic data is acquired by the respective user or by the respective software agent from respective on-topic forums ongoing in one or more of the external platform systems, the respective on-topic forums being those identified by the respective user or respective machine-implemented software agent” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”, and the software agent is disclosed in Wherry [0084] “a bot”.

Claim 32
“a user-to-user (U2U) associating space populated by unique persona specifying profiles identifying respectively persons and/or respective groups of persons as being respectively interrelated to one another due to usage by the identified respective persons and/or respective groups of persons of the first social-topical networking system and of at least one of the external platform systems” Betts [0022] discloses “X500 style security systems that allow security based on the user, the position of data within a tree of information nodes, and particular attributes of that data” and Betts [0045] discloses “[a] hierarchical data system where the structure of nodes in the hierarchy can be arranged by a user, or by a group of users according to an agreement such as a shared vote”.

Claim 33
“automatically providing an inducement to a given user of the first social-topical networking system or a given machine-implemented software agent instantiated by the first social-topical networking system to respectively collect information from the one  or more external platform systems and to provide the collected information to the first social-topical networking system; and based at least in part of the collected information, expanding or updating corresponding user-to-user associations of its user-to-user (U2U) associating space, the corresponding user-to-user associations being those that include the given user or given machine-implemented software agent” Betts abstract “an invention related to “searching, filtering and/or disseminating information between users” and Betts [0042] discloses “users who wish to post information, or create new topic trees… how high up the hierarchy the new post or topic is” and Betts [0040] discloses “[s]tatus updates on ‘watched sub trees of data, provided by email alerts”.

Claims 34-35
Claims 34 and 35 are each rejected for the rationale given for claim 32.

Response to Arguments
	Applicant's arguments filed August 16th 2022 have been fully considered but they are not persuasive.
	35 USC §102
	Applicant traverses the rejections to claims 12-17 and 32-35 with a mere statement of “Betts fails to disclose all elements of any rejected claim as currently presented”, however, without indicating what element(s) are not disclosed in Betts. Accordingly, no discussion is herein provided.

	35 USC §103
Applicant traverses the rejections to claims 1, 3-4, 6-10, 18-31, 36-43, and 45-50 with a mere statement of that the combination of references fails to disclose all the claimed features, however, without submitting any discussion of the technical differences between the claimed features and the prior art disclosure provided in the exemplary citations.

Applicant argues, regarding claim 2, that the amended claim 2 recites “instead of ‘guess,’ ‘inferred,’ as disclosed in the specification. An ‘inferred’ topic of interest is not merely nay topic of interest, and thus ‘topic of interest’ is broader than the broadest reasonable interpretation within the context of the claim as amended.” Said argument is not persuasive because “an inferred topic of interest” is also “a topic of interest” in addition to an inference. Moreover, it is unclear what are the differences between “a topic of interest” and “an inferred topic of interest”? There is no description of the “inferred topic” generation given in the Specification of the present invention.
With respect to claims 5 and 44, applicant argue that Chen does not have a valid priority date to qualify as a prior art reference to the present invention. Accordingly, Chen reference is withdrawn.

	Regarding claim 51, applicant asserts that Borgs discloses a user can manually request and obtain information on recommendations, i.e., ranking, made by other users. “By way of distinction, in claim 51 the machine-implemented method automatically repeatedly generates and updates current recommendations to a first user based on monitoring a social-topical adaptive networking system. Further, the automatically generated current recommendations include invitations to join ongoing notes exchange sessions with active participants. The combined references disclose not such automatically generated invitations.” Said argument is not persuasive because although “automatically recommend” is disclosed, there is no “automatically repeatedly recommend” feature described in the Specification of the present invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088, RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained
from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175